Title: John Adams to Edmund Jenings, 10 February 1784
From: Adams, John
To: Jenings, Edmund


        
          Dear Sir
          The Hague Feb. 10. 1784.
        
        Two Days to Harwich, 2 or 3 days there, 3 or 4 at Sea, and 5 or 6. more walking, riding in Boors Waggons and pulling and Hawling in Iceboats, brought me to the Hague, better off too, than to have gone by Calais, Antwerp and Breda. Here I shall stay till further orders.
        A gentle Fermentation continues here, but the Republicans gain more than the Patriots do in England. You’l not forget me in my Solitude I hope, but tell me the News and Speculate as you used to do.
        The News of the Ratification of the definitive Treaty, will reach you Sooner than me. I’l thank you for the first Intimation of it.
        Peace is made in the North, and now Nations have nothing to do but to dispute at home. Let them enjoy their Amusement. it is not to my Taste: So I wont take any Part, but enjoy a philosophical Tranquilty. Absit Invidia Verbis.
        I believe it is no longer problematical, whether there is more discord in England or America. I Suppose all Thoughts of any Treaty of Commerce are laid aside. So be it, if both Parties are agreed in the sentiment that it is unnecessary. Time however I am apprehensive,

will convince both, when it is too late, that they have been mistaken. America, however Stands upon high Ground, much higher than she herself Seems aware of. Who pray will choose to molest her? and what will any Power get by disturbing her repose.
      